DETAILED ACTION
The instant application having Application No. 16/333,987 filed on 3/15/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 3/15/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the quality of the lines and text are poor.  The lines and text in the figures appear to be dotted, shaded, and/or grayscale, rather than solid black lines as required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Adams et al. (US 2010/0250869), Leveille et al. (US 2007/0214340), Dong et al. (US 2014/0379955), and Tarasuk-Levin et al. (US 2017/0357592).  
Adams discloses a system comprising a virtual machine, a guest operating system comprising a guest page table for mapping a guest virtual page number to a guest physical page number, a virtual machine monitor comprising a shadow page table for mapping a guest virtual page number to a guest physical page number and further to a physical page number, and system 
Leveille discloses a fault-tolerant computing system comprising a first server and a replay server, wherein the first server includes a shadow page table.
Dong discloses a system comprising a virtual machine, a guest operating system comprising a guest page table for translating a guest virtual address to a guest physical address, and a host machine comprising a shadow page table for translating the guest virtual address to host physical memory address.
Tarasuk-Levin discloses a system comprising a virtual machine, a guest operating system comprising a guest page table for translating a guest virtual address to a guest physical address, a host machine comprising a shadow page table for translating the guest virtual address to host physical memory address, and a page fault handler which flushes the TLB in response to a page fault.
However, none of the closest found references teach modifying a guest page table entry to designate the memory page as accessed, detecting an attempt by an application to modify the entry, and generating a page fault and translation lookaside buffer flush in response to the modification attempt.  Moreover, the references fail to teach a system/processor comprising an extended page table in addition to a guest page table and a shadow page table, and a processor checking module enabling runtime verification of the processor on a replay co-processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182